Form ntchrgbk

                                   UNITED STATES BANKRUPTCY COURT
                                         Southern District of Alabama


                                       Bankruptcy Proceeding No.: 17−01527
                                                   Chapter: 13
                                           Judge: JERRY C. OLDSHUE

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Louis Magee
   aka Louis T. Magee, aka Louis Thomas
   Magee
   17995 River Rd. W.
   Summerdale, AL 36580


                                               NOTICE OF HEARING


A hearing will be held in Courtroom 1 of the U. S. Bankruptcy Court, 201 St. Louis St., Mobile, AL on:

Date: 11/28/18

Time: 10:30 AM

Matter:

48 − Motion to Approve Settlement/Distribution Filed by Earl P. Underwood Jr. on behalf of Louis Magee.
(Underwood, Earl)




A MOTION WILL BE DISMISSED BY THE COURT IF THE MOVANT DOES NOT APPEAR AT THIS
HEARING OR NOTIFY THE COURT AT LEAST ONE (1) DAY IN ADVANCE OF ANY AGREEMENT
REACHED WITH ALL OTHER AFFECTED PARTIES BY CONTACTING ANGIE JEMISON AT
<angie_jemison@alsb.uscourts.gov>. MOVANT'S COUNSEL MUST REPRESENT TO THE COURT THAT ALL
AFFECTED PARTIES HAVE BEEN NOTIFIED OF, AND CONSENT TO, THE AGREEMENT.

Dated: 10/17/18

                                                                    Andrea Redmon
                                                                    CLERK OF COURT

                                                                    BY ANGIE JEMISON
                                                                    DEPUTY CLERK




          Case 17-01527      Doc 49      Filed 10/17/18 Entered 10/17/18 16:20:56                 Desc Ntc of
                                           Hearing - BK Page 1 of 1
